Exhibit 10.3

 



 

 

 

 

 

 

 

 

 

 

Services Agreement

 

Dated: 10 May 2017

 

SEST Australia Pty Ltd (ACN 618 743 258) (“Supplier”)

Australian Future Energy Pty Ltd (ACN 168 160 067) (“Customer”)

 

 

 

 

 

 

 

 

 

 

 

 

 



 


 



 



Contents

 

 

 

Details 1 General terms 2 1 Definitions and interpretation 2 1.1    Definitions
2 1.2    Interpretation 4 2    Term 5 2.1    Initial Term 5 2.2    Renewal 5
3    Scope 6 3.1    Services 6 3.2    Equipment and materials 6 3.3    Location
for performance of the Services 6 4    Key Personnel 6 4.1    Key Personnel 6
5    Fees 6 5.1    Fees 6 5.2    Fee review 7 5.3    Invoicing 7 5.4   
Correctly rendered invoice 7 5.5    Payment 7 6    GST 7 7    Intellectual
Property Rights 8 7.1    Existing Intellectual Property Rights 8 7.2   
Ownership of New Material 9 8    Confidentiality 9 8.1    Treatment of
Confidential Information 9 8.2    Use of Confidential Information 9 8.3   
Disclosure of Confidential Information 9 8.4    Disclosure by Recipient 10
8.5    Return of Confidential Information 10 8.6    Exceptions 10 8.7   
Equitable remedies 11

 


 



9    Customer Inputs 11 10    Indemnity and Liability 11 10.1    Indemnity 11
10.2    Limit of liability 11 10.3    No limitation 11 10.4    Consequential
loss 12 11    Force majeure 12 11.1    Effects of Force Majeure Event 12 11.2   
Notice of Force Majeure Event 12 11.3    Obligations of affected party 12
11.4    Termination due to Force Majeure 13 12    Defective Services 13 13   
Dispute resolution 13 13.1    Negotiation 13 13.2    Notice 13 13.3   
Arbitration 13 13.4    Other rights preserved 14 13.5    Parties to continue to
perform 14 13.6    Survival 14 14    Warranties 14 15    Termination 14 16   
General 15 16.1    Assignment 15 16.2    Construction 15 16.3    Costs 15
16.4    Governing law and jurisdiction 16 16.5    Compliance with Laws 16
16.6    Notices 16 16.7    Receipt outside business hours 17 16.8   
Severability 17 16.9    Variation and waiver 17 16.10    Consideration 17
16.11    Discretion in exercising rights 17 16.12    Entire agreement 17 Signing
page 18 Annexure A   Services 19




 

Details

 

Parties Supplier and Customer Supplier Name SEST Australia Pty Ltd   ACN 618 743
258   Formed in Australia   Address c/o - Crowe Horwarth, Level 16, 120 Edward
Street, Brisbane, Qld, 4000   Telephone +1 (713) 248-0361   Email
delome.fair@synthesisenergy.com   Attention President and CEO Customer Name
Australian Future Energy Pty Ltd   ACN 168 160 067   Formed in Australia  
Address Level 10, 10 Market Street, Brisbane, Queensland, 4000   Telephone +61
417 731 014   Email k.parker@ausfutureenergy.com.au   Attention Mr Kerry Parker
Governing law Queensland Business Day place (s) Brisbane, Queensland

 



1 

 

General terms

 

1Definitions and interpretation

 

1.1Definitions

 

In this document, except to the extent the context otherwise requires:

 

Commencement Date means 10 May 2017

 

Confidential Information of a Discloser means the terms of this document, all
information disclosed (including inadvertently) by the Discloser or any of its
Representatives in connection with this document, all Information disclosed by a
third party that the Discloser is required to keep confidential, including:

 

(a)Information which, either orally or in writing, is designated or indicated as
being the proprietary or confidential information of the Discloser or a third
party to whom the Discloser owes an obligation of confidentiality;

 

(b)Information derived partly or wholly from the Information, including (without
limitation) any calculation, conclusion, summary, computer modelling; and

 

(c)trade secrets or Information that is capable of protection at law or equity
as confidential information,

 

but Confidential Information excludes the Excluded Information.

 

Confidential Information owned by the Supplier may be additionally specified as
SGT Confidential Information, and is further defined below.

 

The Parties have entered into a Master Technology Agreement and Project License
Agreement, on or about the same date as this Agreement, which shall prevail as
related to Confidential Information.

 

Discloser means the party disclosing Confidential Information.

 

Dispute includes any dispute, controversy, difference or document, including any
question concerning its formation, validity, interpretation, performance, breach
and termination.

 

Excluded Information means Information which:

 

(a)is in or becomes part of the public domain otherwise than through breach of
this document or an obligation of confidence owed to the Discloser; and / or

 

(b)Recipient can prove was already known to it at the time of disclosure by
Discloser or its Representatives (unless such knowledge arose from disclosure of
information in breach of an obligation of confidentiality); and / or

 

(c)Recipient acquires from a source other than Discloser where such source is
entitled to disclose it.

 

Existing Intellectual Property Rights means Intellectual Property Rights of a
party:

 

2 

 



(a)that were owned by or licensed to that party before the Commencement Date; or

 

(b)created by or on behalf of that party, or licensed to that party, on or after
the Commencement Date but not specifically in connection with, or in
contemplation of, this document.

 

The Parties have entered into a Master Technology Agreement and Project License
Agreement, on or about the same date as this Agreement, which shall prevail as
related to Confidential Information.

 

Financers means any and all financiers of the Customer or its affiliates (or an
agent or security trustee acting on behalf of the financiers) who provide
financial accommodation (including hedging transactions) in connection with the
undertaking of the Project.

 

Force Majeure Event means any event that is outside the reasonable control of
the affected party and that could not have been prevented or avoided by that
party taking all reasonable steps.

 

Intellectual Property Rights means all intellectual property rights including
current and future registered and unregistered rights in respect of copyright,
designs, circuit layouts, trade marks, trade secrets, know-how, confidential
information, patents, invention and discoveries and all other intellectual
property as defined in article 2 of the convention establishing the World
Intellectual Property Organisation 1967.

 

The Parties have entered into a Master Technology Agreement and Project License
Agreement, on or about the same date as this Agreement, which shall prevail as
related to Confidential Information.

 

Law means any applicable statute, regulation, by-law, ordinance or subordinate
legislation in force from time to time in Australia and any other relevant
jurisdictions, and includes Laws applicable to the vocational education and
training and higher education sectors.

 

License Agreement or License means the agreement entered into between the
Customer and the Supplier on or about 10 May 2017

 

Master Technology Agreement, or MTA means the Master Technology Agreement
entered into between the Customer and the Supplier on our around 10 May, 2017.

 

New Material means all new material, in any form, including documents (written
or electronic), reports, data and software created by or on behalf of the
Supplier or its subcontractors in the performance of this document.

 

Project Company means the subsidiary company of the Customer that will be the
company that will ultimately own and develop the Project and which will use the
Licensed Technology.

 

Recipient means the party receiving Confidential Information.

 

Representatives of the Recipient means the Recipient's employees, officers,
agents, contractors and consultants involved in the Project.

 

Services has the meaning given in Clause 3.1 (“Services”).

 

SGT means SES Gasification Technology, referring to a leading global
gasification technology which utilizes a proprietary and advanced fluidized bed
reactor system that has been extensively developed since 2004 and was initially
based upon the U-Gas® technology licensed by SES and/or its Affiliates from GTI
and further developed through additional improvements, Know-How and patents
developed by Licensor and/or its Affiliates through industry experience from
developing, designing, constructing and operating projects in China and from
designs made by Licensor and/or its Affiliates in developing projects globally.

 

3 

 



SGT Confidential Information means Confidential Information containing patent
rights and Know-How as well as trade secrets, secret processes and etc.,
including but not limited to processes, data, formulae, material balance,
control logic, programs, manuals, designs, sketches, photographs, plans,
drawings, specifications, reports, studies, findings, non-patented inventions
and ideas, any data relating to a patent that is not disclosed in a granted
patent, and other information relating to the production, engineering, whenever
provided by SES (or its Affiliates). SES Confidential Information shall also
include any such information that is, or may be, combined with any other
information by Recipient and any evaluations thereof prepared by or on behalf of
Recipient

 

SGT Licensed Technology means the SGT process, technology and Know-How licensed
by the Supplier to the Customer under the License Agreement.

 

Term means the Initial Term as extended from time to time in accordance with
clause 2.1.

 

1.2Interpretation

 

In this document, except to the extent the context otherwise requires:

 

(a)the singular includes the plural and vice versa and a gender includes other
genders;

 

(b)a reference to a party or the parties is to be construed as a reference to a
party or the parties to this document, as the case may be;

 

(c)a reference to a party to this document or any other document or agreement
includes its successors and permitted assigns;

 

(d)a reference to an item in the Recitals, clause, schedule, annexure or
appendix is a reference to an item in the Recitals, clause, schedule, annexure
or appendix to this document, as the case may be, and references to this
document include their schedules and any annexures;

 

(e)where a word or phrase is given a particular meaning, other parts of speech
or grammatical forms of that word or phrase have corresponding meanings;

 

(f)a reference to a document or agreement (including this document) includes a
reference to that document or agreement as amended, novated, supplemented,
varied or replaced from time to time;

 

(g)in the interpretation of this document, headings are to be disregarded;

 

(h)where a party comprises 2 or more persons, an agreement or obligation to be
performed or observed by that party binds those persons jointly and severally
and a reference to that party includes a reference to any one or more of those
persons;

 

(i)references to “US$”, “dollar”, “$” and to any amount not otherwise designated
is to be construed as a reference to United States of America currency, unless
otherwise stated;

 

4 

 



(j)person and persons include individuals, firms, partnerships, bodies
corporate, associations and governments and governmental, semi-governmental and
local authorities and agencies;

 

(k)a reference to a statute, ordinance, code or other law or section or schedule
of a statute, ordinance, code or other law includes all statutory instruments or
regulations issued under any of them and any statutory modification or
re-enactment, or substitution, of any of them;

 

(l)“includes” means includes without limitation;

 

(m)the term “subcontractor” means any person to whom performance of any part of
the Services is subcontracted, whether directly or indirectly;

 

(n)the term "may" when used in the context of a power or right exercisable by
the Customer means that the Customer can exercise that right or power in its
absolute and unfettered discretion and the Licensee has no obligation to the
Licensor to do so;

 

(o)the Customer is not required to incur any cost or expense before enforcing
any indemnity contained in this document.

 

(p)where a right or remedy is conferred on the Customer under this document,
that right or remedy is in addition to, and not in substitution of, any other
right or remedy conferred on the Customer under this document or otherwise
according to Law;

 

(q)where an expression is defined, another part of speech or grammatical form of
that expression has a corresponding meaning;

 

(r)if a day on which any act, matter or thing is to be done under this document
is a Saturday, a Sunday or a public holiday in Brisbane, the act, matter or
thing must be done on the next Business Day;

 

(s)a reference to a day is to be interpreted as the period of time commencing at
midnight and ending 24 hours later;

 

(t)if a period of time is specified and dates from a given day or the day of an
actual event, it is to be calculated exclusive of that day; and

 

(u)a reference to this document or another instrument includes any variation or
replacement of either of them.

 

 

 

2Term

 

2.1Initial Term

 

This document commences on the Commencement Date and continues for an initial
period of 12 months from the Commencement Date or the commencement of the PDP
under Licence Agreement (whichever is the earlier), unless terminated earlier in
accordance with its terms (“Initial Term”).

 

2.2Renewal

 

The parties may extend the Term for any period, based on mutual written
agreement that should be completed no less than 1 month prior to the expiry of
the Initial Term or the current extension period, as applicable.

 

5 

 



3Scope

 

3.1Services

 

During the Term, the Supplier must provide Customer with the technical support
services in relation to the SGT Licensed Technology as described in Clause 1 of
Annexure A or as otherwise agreed by the parties in writing from time to time
(“Services”).

 

3.2Equipment and materials

 

Any needs for equipment and materials must be mutually agreed in writing by the
parties.

 

3.3Location for performance of the Services

 

The Customer anticipates that the Services will be supplied from a combination
of premises as mutually agreed from time to time. If the Supplier is requested
to perform services at the Customer’s location or a location other than those of
the Supplier or its Affiliate’s premises then the Supplier is entitled to recoup
its normal travel and accommodation expenses in accordance with the Fees in
clause 4 of Annexure A.

 

4Key Personnel

 

4.1Key Personnel

 

Supplier must provide the Key Personnel set out in clause 2 of Annexure A to
perform the Services for the Term, or other personnel as may be agreed from time
to time by the parties.

 

5Fees

 

5.1Fees

 

(a)Supplier will deliver the Services and Customer will pay Supplier for the
delivered services provided to the Customer as set out in Clause 4 of Annexure
A;

 

(b)Customer anticipates an ongoing need for Services and will pay Supplier a
monthly payment amount of $US 50,000 per month during the term of this
Agreement;

 

(c)Supplier will invoice Customer for the fees set out in Clause 4 of Annexure A
for the performance of its obligations under this document (“Fees”);

 

(d)In a given month, if the monthly Fees exceed the monthly payment amount of
$US 50,000, then these additional fees will be paid in addition to the monthly
payment amount of $US 50,000, subject to Clause 5.1(f) below;

 

(e)In a given month, if the monthly Fees are less than the monthly payment
amount of $US 50,000, then the portion of fees unutilised during that month
(being the excess of the $US 50,000 over the Fees during that month) is able to
be carried forward for use during future months during the term of this
Agreement. There is no minimum monthly charge under this Agreement, on the basis
that all charges and services by Supplier to Customer will be on an hourly rate
basis, and such hourly rates are outlined in Annexure A to this Agreement.

 

6 

 



(f)On termination of this Agreement, any unused payment amounts under Clause
5.1(e) will be able to be applied towards any amounts payable by Customer under
the Licence Agreement.

 

(g)The parties may, from time to time, adjust the treatment of any items in
clauses 5.1 (a) – (c) based on mutual written agreement; and

 

(h)Supplier will ensure that all Supplier staff, employees and contractors who
perform any works relating to this Agreement, will promptly account and record
all time charges under this Agreement.

 

5.2Fee review

 

The Supplier may review and increase the Fees at the end of the Initial Term and
any subsequent extension period, with the agreement of the Customer.

 

5.3Invoicing

 

Supplier must invoice Customer within 30 days of the last day of each month for
the Fees payable in that month.

 

5.4Correctly rendered invoice

 

An invoice must be supported by such information as necessary to enable the
Company to verify the amount of the invoice, and must:

 

(a)be in the form of a tax invoice showing the total amount payable and the GST
payable, in accordance with clause 6 (“GST”);

 

(b)be set out in a manner that enables the Customer to ascertain the Services to
which the invoice relates and the Fees payable in respect of those Services; and

 

(c)be accompanied by verifying documentation including signed timesheets and
other similar information as reasonably requested by Customer.

 

5.5Payment

 

Customer will pay Fees within 15 Business Days of receipt of a correctly
rendered invoice issued in accordance with this document.

 

6GST

 

(a)In this clause 6 (“GST”);

 

(i)words and expressions which are not defined in this document but which have a
defined meaning in GST Law have the same meaning as in the GST Law; and

 

(ii)“GST Law” has the meaning given to that expression in the A New Tax System
(Goods and Services Tax) Act 1999 (Cth).

 

(b)Unless otherwise expressly stated, all prices or other sums payable or
consideration to be provided under this document are exclusive of GST.

 

(c)If GST is payable by a supplier, or by the representative member for a GST
group of which the supplier is a member, on any supply made under this document,
the recipient will pay to the supplier an amount equal to the GST payable on the
supply.

 

7 

 



(d)The recipient will pay the amount referred to in clause 6(c) in addition to
and at the same time that the consideration for the supply is to be provided
under this document.

 

(e)The supplier must deliver a tax invoice or an adjustment note to the
recipient before the supplier is entitled to payment of an amount under clause
6(c).

 

(f)The recipient can withhold payment of the amount payable under clause 6(c)
until the supplier provides a tax invoice or an adjustment note as appropriate.

 

(g)If an adjustment event arises in respect of a taxable supply made by a
supplier to a recipient under this document, the amount payable by the recipient
under clause 6(c) will be recalculated to reflect the adjustment event and a
payment will be made by the recipient to the supplier, or by the supplier to the
recipient, as the case requires.

 

(h)The parties acknowledge and agree that each supply made under this document
is made:

 

(i)on a progressive or periodic basis;

 

(ii)for consideration that is to be provided on a progressive or periodic basis;
and

 

(iii)and each progressive or periodic component of the supply is to be treated
as a separate supply.

 

(i)If a payment to a party under this document is a reimbursement or
indemnification, calculated by reference to a loss, cost or expense incurred by
that party, then the payment will be reduced by the amount of any Input Tax
Credit to which that party is entitled for that loss, cost or expense.

 

(j)The Supplier acknowledges and agrees that if the Customer is required by law
to deduct an amount in respect of withholding tax from a payment under this
document such that the Supplier would not actually receive the full amount
provided for under this document, then on the due date:

 

(i)the Customer will deduct the amount for the withholding tax;

 

(ii)the Customer will pay an amount equal to the amount deducted to the relevant
authority in accordance with law and give the original receipts to the Supplier;
and

 

(iii)the Customer will pay an amount equal to the difference between the payment
and the amount deducted to the Supplier.

 

7Intellectual Property Rights

 

7.1Existing Intellectual Property Rights

 

The parties agree that nothing in this document transfers ownership or grant any
rights in relation any Existing Intellectual Property Rights of a party. For the
avoidance of doubt, the Parties have entered into Master Technology and Project
License Agreements which shall prevail as related to Confidential Information
and Intellectual Property.

 

8 

 



7.2Ownership of New Material

 

Customer agrees to disclose promptly to Supplier any inventions, improvements or
derivatives which are conceived by any employee or representative of Customer,
or by any third party recipient of Supplier’s Confidential Information from
Customer, and which are based on, or incorporate, any of the Supplier’s SGT
Confidential Information or SGT Licensed Technology. Customer hereby grants to
the Supplier (and shall procure the grant from any such third party if required)
an exclusive, worldwide, irrevocable, royalty-free license and licensing right
to any and all such inventions, improvements and derivatives, whether patentable
or not, all without accounting to Customer or any other party.

 

For the avoidance of doubt, the Parties have entered into Master Technology and
Project License Agreements which shall prevail as related to Confidential
Information and Intellectual Property.

 

 

 

8Confidentiality

 

8.1Treatment of Confidential Information

 

Each party acknowledges that the Confidential Information of the other party is
valuable to the other party. Each party undertakes to keep the Confidential
Information of the other party secret and to protect and preserve the
confidential nature and secrecy of the Confidential Information of the other
party. For the avoidance of doubt, the Parties have entered into Master
Technology and Project License Agreements which shall prevail as related to
Confidential Information and Intellectual Property

 

8.2Use of Confidential Information

 

A Recipient may only use the Confidential Information of the Discloser for the
purposes of performing the Recipient’s obligations or exercising the Recipient’s
rights under this document. For the avoidance of doubt, the Parties have entered
into Master Technology and Project License Agreements which shall prevail as
related to Confidential Information and Intellectual Property.

 

8.3Disclosure of Confidential Information

 

A Recipient may not disclose Confidential Information of the Discloser to any
person except:

 

(a)to Representatives of the Recipient who require it for the purposes of the
Recipient performing its obligations or exercising its rights under this
document, to obtain professional advice in relation to this document or as part
of any internal review processes and then only on a need to know basis;

 

(b)to the Project Company;

 

(c)to any shareholder or potential shareholder or potential financier or
purchaser of the whole or any part of any assets of, units in, shares in, or
interest in, the Project, the Customer or the Project Company who has signed a
non-disclosure agreement with SESTA or SES or AFE;

 

(d)with the prior written consent of the Discloser;

 

(e)if the Recipient is required to do so by Law, a regulator or binding order
and in such event the Recipient must promptly notify the Discloser of such
requirement (except if prohibited by Law or relevant order) with a view to
providing the Discloser with the opportunity to contest such disclosure or
otherwise to agree the timing and content of such disclosure; and

 

9 

 



(f)if the Recipient is required to do so in connection with legal proceedings
relating to this document.

 

(g)For the avoidance of doubt, the Parties have entered into Master Technology
and Project License Agreements which shall prevail as related to Confidential
Information and Intellectual Property.

 

8.4Disclosure by Recipient

 

If a Recipient discloses Confidential Information under clauses 8.3(a), 8.3(d),
8.3(c) or 8.3(f) then:

 

(a)it must ensure that persons receiving Confidential Information from it are
aware it is the other party’s Confidential Information and do not disclose the
information except in the circumstances permitted in clause 8.3 (“Disclosure of
Confidential Information”);

 

(b)the Discloser may at any time require the persons receiving the Confidential
Information to give written undertakings relating to the non-disclosure of the
Confidential Information and the Recipient must arrange for all such
undertakings to be given promptly; and

 

(c)the Recipient must reserve the right to demand immediate delivery of all
documents or other materials in its possession, power or control or in the
possession, power or control of the third party who has received Confidential
Information from it containing or referring to that Confidential Information.

 

(d)For the avoidance of doubt, the Parties have entered into Master Technology
and Project License Agreements which shall prevail as related to Confidential
Information and Intellectual Property.

 

8.5Return of Confidential Information

 

Subject to clause 8.6 (“Exceptions”), on the Discloser’s request at any time,
the Recipient must immediately deliver to the Discloser or destroy (at the
Discloser’s sole discretion) all documents or other materials containing or
referring to the Discloser’s Confidential Information which are:

 

(a)in the Recipient’s possession, power or control; or

 

(b)in the possession, power or control of persons who have received Confidential
Information from the Recipient under clauses 8.3(a), 8.3(d), 8.3(c) or 8.3(f),

 

and confirm in writing when it has complied. For the avoidance of doubt, the
Parties have entered into Master Technology and Project License Agreements which
shall prevail as related to Confidential Information and Intellectual Property.

 

8.6Exceptions

 

The obligation in clause 8.5 (“Return of Confidential Information”) does not
apply to Confidential Information of the Discloser that:

 

10 

 



(a)is contained in any legal advice, legal opinions, legal due diligence
reports, director’s papers or board minutes prepared for or by the Recipient;

 

(b)is inaccessible to the Recipient due to its standard backup or archiving
policies and procedures (provided the Recipient must not access or restore the
Confidential Information without the prior written consent of the Discloser);

 

(c)the Recipient requires in order to perform its obligations under this
document;

 

(d)is required to be retained by the Recipient under Law; or

 

(e)the Recipient is otherwise entitled to retain.

 

(f)For the avoidance of doubt, the Parties have entered into Master Technology
and Project License Agreements which shall prevail as related to Confidential
Information and Intellectual Property.

 

8.7Equitable remedies

 

The parties acknowledge that damages may not be a sufficient remedy for any
breach of this clause 8 and either party is entitled to seek specific
performance or injunctive relief (as appropriate) as a remedy for breach or
threatened breach by the other party, in addition to any other remedies
available at law or in equity.

 

9Customer Inputs

 

Customer will provide the Customer Inputs set out in Clause 3 of Annexure A.
Supplier must comply with any terms or restrictions notified to Supplier in its
use of the Customer Inputs, including any terms or restrictions set out in
Annexure A.

 

10Indemnity and Liability

 

10.1Indemnity

 

(a)Each party indemnifies the other party and its officers, employees and agents
against any liability, loss, damage or expense (including legal expenses on a
full indemnity basis) arising directly or indirectly from or in connection with
any injury, illness or death of any person caused or contributed to by the
indemnifying party.

 

(b)A party’s liability under the indemnity in clause 10.1(a) will be reduced
proportionally to the extent only that a negligent act or omission of the other
party or its personnel has contributed to the liability, loss, damage or
expense.

 

10.2Limit of liability

 

Subject to clause 10.3 (“No limitation”), each party’s liability under or in
respect of this document (whether arising in contract, tort (including
negligence) or otherwise) is limited in respect of all Claims in the aggregate
to the value of Fees paid by Customer up to the date when this document is
terminated.

 

10.3No limitation

 

Nothing in this document operates to limit or exclude:

 

(a)liability that cannot by law be limited or excluded;

 

11 

 



(b)the liability of either party in respect of personal injury (including
sickness and death) arising from that party’s negligence;

 

(c)the liability of the Customer for any breach of confidence of breach of
Intellectual Property Rights;

 

(d)liability for fraud.

 

10.4Consequential loss

 

Subject to clause 10.3 (“No limitation”), neither party will be liable (whether
in contract, tort including negligence or otherwise) for:

 

(a)loss of profits, business, revenue, goodwill, reputation, opportunity,
bargain, or actual or anticipated savings;

 

(b)indirect loss, consequential loss; or

 

(c)any other form of loss or damage which does not arise naturally, or in the
usual course of things, as a consequence of a breach of this document.

 

11Force majeure

 

11.1Effects of Force Majeure Event

 

Despite any other provision of this document, if a party is unable to perform or
is delayed in performing an obligation under this document by reason of a Force
Majeure Event:

 

(a)that obligation is suspended but only so far and for so long as it is
affected by the Force Majeure Event; and

 

(b)the affected party will not be responsible for any loss or expense suffered
or incurred by any other party as a result of, and to the extent that, the
affected party is unable to perform or is delayed in performing its obligations
because of the Force Majeure Event.

 

11.2Notice of Force Majeure Event

 

A party affected by a Force Majeure Event must give the other party a written
notice within 15 days of the event that:

 

(a)sets out details of the Force Majeure Event;

 

(b)identifies the nature and extent of the obligations affected by the Force
Majeure Event;

 

(c)advises the period of time during which the affected party estimates that it
will not be able to perform or will be delayed in performing its obligations;

 

(d)provides details of the action that it has taken or proposes to take to
remedy the situation; and

 

(e)provides details of all insurance policies on which the affected party
considers that it will be able to rely in making good any damage caused by the
Force Majeure Event.

 

11.3Obligations of affected party

 

A party affected by a Force Majeure Event must:

 

12 

 



(a)take all reasonable steps to avoid, remove or limit the effects of the Force
Majeure Event on its performance of the suspended obligations as quickly as
possible; and

 

(b)promptly re-commence performing the suspended obligations as soon as
reasonably possible.

 

11.4Termination due to Force Majeure

 

If a Force Majeure Event occurs and its effect continues for a period of 30
days, the document may be terminated at any time thereafter provided that the
Force Majeure Event continues to apply or have effect, by the unaffected party
giving written notice to the affected party. The termination notice will take
effect from the date specified in the termination notice (which date may not be
earlier than the date on which the notice is given).

 

12Defective Services

 

If:

 

(a)a drawing, design, specification, report, or document provided by the
Supplier as part of the Services contains any error, inconsistency, omission or
defect; or

 

(b)a drawing, design, specification, report, or document does not comply with
the requirements of this document,

 

the Customer must notify the Supplier of the defect and the Supplier must, at
its own expense, promptly correct the same and re-issue the applicable drawing,
design, specification, report, or document to the Customer with a description of
the change and the reason for the change.

 

13Dispute resolution

 

13.1Negotiation

 

The parties will attempt in good faith to resolve any actual or potential action
or claim arising out of or relating to this document promptly by negotiations
between the Chief Executive Officer (or equivalent) of the parties hereto who
have authority to settle the actual or potential action or claim.

 

13.2Notice

 

The disputing party hereto shall give the other party written notice of the
dispute. Within fifteen (15) Business Days after receipt of said notice, the
receiving party shall submit to the other party a detailed written response. The
notice and response shall include: (i) a statement of each party's position and
a summary of the evidence and arguments supporting its position; and (ii) the
name and title of the representative who will represent that party in the
negotiations. The representatives shall meet at a mutually acceptable time and
place within thirty (30) days of the date of the disputing party's notice and
thereafter as often as such representatives reasonably deem necessary to
exchange relevant information and to attempt to resolve the dispute.

 

13.3Arbitration

 

(a)If the matter has not been resolved pursuant to clause 13.2 within sixty (60)
days of the disputing party's notice, or as the parties may otherwise agree, or
if any party hereto will not participate in such procedure, either party may, by
notice to the other party, advise that the dispute should be resolved by
arbitration in accordance with clause 13.3(b).

 

13 

 



(b)All disputes arising out of or in connection with this document shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce. Each party will appoint an arbitrator within thirty (30) days of a
request to initiate arbitration who will then jointly appoint a third arbitrator
within thirty (30) days of the date of the appointment of the second arbitrator,
to act as Chairman of the Tribunal. Arbitrators not appointed within the time
limits set forth in this clause 13.3(b) will be appointed by the Secretary
General of the Chairman of ICC. The parties agree the chosen language will be
English and the arbitration is to take place in Brisbane, Australia.

 

13.4Other rights preserved

 

Nothing in this clause 13 prejudices the right of a party to seek urgent
injunctive or declaratory relief in respect of a Dispute under this clause 12 or
any matter arising under or in connection with this document.

 

13.5Parties to continue to perform

 

Unless the parties otherwise agree in writing, the parties are obliged to fulfil
their obligations under this document.

 

13.6Survival

 

This clause Error! Reference source not found. shall survive the termination or
expiration of this document and remain in force so long as there remain
outstanding rights or obligations of either party subject to dispute resolution.

 

 

 

14Warranties

 

Supplier warrants that the engineering work and services furnished by it under
this Services Agreement shall be performed in accordance with generally accepted
engineering practices. This warranty shall be deemed satisfied after a period up
to and including (12) twelve months after the successful completion of the
Engineering work and services. Should Recipient believe that this warranty has
been breached by Supplier, it shall so inform Supplier, in writing, at any time
prior to the end of the (12) twelve month period after the successful completion
of the engineering work and services, stating the reasons supporting its
position and how the alleged breach was discovered, along with the technical,
operational, and financial effects of such breach. Licensor’s liability for any
breach of the foregoing warranty shall be the re-performance and re-completion
of required of all such work or services.

 

15Termination

 

(a)Either party may terminate this document:

 

(i)in its absolute discretion, at any time by giving the other party at least 30
days’ notice to that effect;

 

(ii)immediately by giving the other party notice to that effect, if:

 

(A)the other party breaches a material term of this document, where the breach
is incapable of remedy, or where the party fails to rectify the breach of the
material term within 21 days of being requested to do so;

 

(B)the other party becomes, or threatens to become, or is in jeopardy of
becoming, Insolvent;

 

14 

 



(C)the other party ceases to carry on business or disposes of any part of its
business or there is a change in the control of the party;

 

(iii)where the party has an express right to terminate under this document.

 

(b)The rights given by clause 15(a) are in addition to any other rights that may
be exercised by a party under this document or under law.

 

(c)If, for any reason, a purported termination by a party under any clause of
this document or at law is held to be ineffective, the purported termination is
not a breach or repudiation of this document and termination of this document is
deemed to have been effected under clause 15(a)(i).

 

(d)On termination of this document pursuant to clauses 15(a)(i), 15(a)(ii) or
15(a)(iii) by the Customer, the Customer is only liable for payment for the
Services performed to the date of termination and for extra costs necessarily
and reasonably incurred by the Supplier as a direct consequence of termination.

 

(e)Immediately upon receiving or giving notice of termination of this document,
each party will:

 

(i)take all available steps to minimise any loss which either party may suffer
as a consequence of that termination; and

 

(ii)take such action as is necessary or as the Company directs for the transfer,
protection and preservation of its property (including intellectual property,
confidential information and personal information).

 

(f)Any expiration or termination of this document does not affect:

 

(i)any rights of the parties which may have accrued before the date of
expiration or termination; and

 

(ii)the rights and obligations of the parties under clauses 7, 8 and 10, which
survive expiration or termination of this document.

 

16General

 

16.1Assignment

 

Neither party may assign or otherwise transfer its rights under this document in
any way without the prior written consent of the other party, such consent not
to be unreasonably withheld.

 

16.2Construction

 

No rule of construction applies to the disadvantage of a party because that
party was responsible for the preparation of, or seeks to rely on, this document
or any part of it.

 

16.3Costs

 

The parties agree to pay their own legal and other costs and expenses in
connection with the preparation, execution and completion of this document and
other related documentation.

 

15 

 



16.4Governing law and jurisdiction

 

The law in force in Queensland governs this document and, to the extent the law
permits, all matters in connection with this document including any
non-contractual matters. The parties submit to the non-exclusive jurisdiction of
the courts of that place.

 

16.5Compliance with Laws

 

The Supplier must:

 

(a)comply with all relevant Laws; and

 

(b)give all notices, obtain all permits and pay all associated fees required
under all relevant Laws,

 

in the provision of the Services.

 

16.6Notices

 

(a)Unless expressly stated otherwise in this document, all notices,
certificates, consents, approvals, waivers, offers, acceptances and other
communications in connection with this document (“Notices”) will be in writing,
signed by the sender (if an individual) or an authorised officer of the sender
and marked as set out or referred to in the Details or, if the recipient has
notified otherwise, then marked for attention in the way last notified.

 

(b)Subject to clause 16.6(c) the addresses for Notices are:

 

(i)the Supplier

 

As specified in the Details

 

(ii)the Customer

 

As specified in the Details.

 

(c)Notices will be:

 

(i)left at the address set out or referred to in clause 16.6(b);

 

(ii)sent by prepaid ordinary post (airmail if appropriate) to the address set
out or referred to in clause 16.6(b);

 

(iii)sent by email to the email address set out or referred to in
clause 16.6(b);

 

however, if the intended recipient has notified a changed postal address or
changed fax number, then the communication will be to that address or number.

 

(d)Notices take effect from the time they are received unless a later time is
specified:

 

(i)If sent by post, Notices are taken to be received 5 days after posting (or 7
days after posting if sent to or from a place outside Australia);

 

(ii)If sent by email, Notices are taken to be received:

 

16 

 



(A)when the sender receives an automated message confirming delivery; or

 

(B)4 hours after the time sent (as recorded on the device from which the sender
sent the email) unless the sender receives an automated message that delivery
failed;

 

16.7Receipt outside business hours

 

Despite anything else in this clause 16.6 (“Notices”), if communications are
received or taken to be received under clause 16.6(d) after 5.00pm on a Business
Day or on a non-Business Day (Brisbane time), they are taken to be received at
9.00am on the next Business Day.

 

16.8Severability

 

If the whole or any part of a provision of this document is void, unenforceable
or illegal in a jurisdiction, it is severed for that jurisdiction. The remainder
of this document (as the case may be) has full force and effect and the validity
or enforceability of that provision in any other jurisdiction is not affected.

 

16.9Variation and waiver

 

A provision of this document or a right created under it may not be waived or
varied except in writing, signed by the party or parties to be bound.

 

16.10Consideration

 

Each party acknowledges entering into this document and incurring obligations
and giving rights under this document for valuable consideration received from
each other party.

 

16.11Discretion in exercising rights

 

Unless this document expressly states otherwise, a party may exercise a right,
power or remedy or give or refuse its consent, approval or a waiver in
connection with this document in its absolute discretion (including by imposing
conditions).

 

16.12Entire agreement

 

This document constitutes the entire agreement of the parties about its subject
matter and supersedes any previous understandings or agreements on that subject
matter.

 

EXECUTED as an agreement

17 

 



Signing page

 

DATED:____May 10, 2017_________________

 

 



EXECUTED by SEST Australia Pty Ltd )   in accordance with section 127(1) )   of
the Corporations Act 2001 (Cth) by )   authority of its directors: )     )   /s/
Chris Raczkowski ) /s/ Kerry Parker Signature of director ) Signature of
director/company secretary*   ) *delete whichever is not applicable Chris
Raczkowski ) Kerry Parker Name of director (block letters)   Name of
director/company secretary* (block letters)     *delete whichever is not
applicable      

 

 

EXECUTED by Australian Future )   Energy Pty Ltd in accordance with )   section
127(1) of the Corporations Act )   2001 (Cth) by authority of its directors: )  
  )   /s/ Edek Choros ) /s/ Richard Barker Signature of director ) Signature of
director/company secretary*   ) *delete whichever is not applicable Edek Choros
) Richard Barker Name of director (block letters)   Name of director/company
secretary* (block letters)     *delete whichever is not applicable      

 

18 

 



AnnexureA         Services

 

1Services

 

1.1Pre-PDP service

 

Pre-PDP services may include engineering, costing, technical and other services
that facilitate any work required by the Customer up to the point of starting
the PDP for the specific License Agreement project.

 

1.2Other services

 

Any other services may be mutually agreed in writing, from time to time, between
the parties.

 

2Key Personnel

 

2.1John Winter

 

SES Chief Engineer

 

2.2Alma Rodarte

 

SES Business Development Director

 

2.3Frank Chen

 

Senior Engineer

 

2.4Personnel

 

Key Personnel are considered personnel that are important to the delivery of the
Work and will be available within a reasonable timeframe of any requests by
Customer. Any reasonable changes to the availability of Key Personnel must be
approved by Customer in writing, this approval must not be unreasonably
withheld.

 

Other personnel are anticipated to perform Services and may perform Services as
agreed in writing based on mutual agreement of the Parties.

 

2.5Management and Supervision

 

Costs incurred by Supplier relating to general management, supervision, and
administration of Supplier staff as outlined in Clauses 2.1 through 2.4 will not
be charged to Customer.

 

3Customer Inputs

 

3.1Scope of Work

 

Any scope of work requested by the Customer, and the nature of any deliverables
associated with said scope of work including a cost estimate for the services,
will be provided to the Supplier in writing prior to any works commencing.

 

19 

 



Any scope of work received by Supplier from the Customer must be agreed and
confirmed in writing by the Supplier before any Services associated with any
scope of work may be initiated.

 

Any changes to the estimated fees for the associated scope of work must be
approved in writing by the Customer.

 

4Fees

 

4.1Fee Calculation

 

The hourly rate fees for individual personnel under this Agreement have been
calculated as follows:

 

Flat Rate of US$125/hr for all personnel providing technical services.

 

Costs incurred by Supplier relating to general management, supervision, and
administration of Supplier staff are included in the above mentioned hourly
rate, however for the avoidance of doubt, technical support from Supplier’s
management team is not included in the flat rate.

 

4.2Fee structure

 

Fees paid by Customer may be structured in any manner that is mutually agreed by
the parties in writing. For example, fees may be based on open ended time and
materials cost for a specific task, or based on a fixed fee for a specific task,
or any other mechanism to be agreed by the parties.

 

4.3Travel

 

Any travel required between United States and Australia will be on basis of
economy class airfare. All such travel and related costs will be approved in
advance by Customer.

 

Any accommodation requirements in Australia related to any work to be completed
in Australia will be booked and paid for directly by Customer.

 

Any meals and related costs relating to time where Supplier personnel will be
working in Australia on a short-term basis will be on a reimbursable cost basis
to a cap of $AUD 55/day or under a long-term stay, an agreed day rate for such
costs as agreed by Customer.

 

 

20

--------------------------------------------------------------------------------

